Case: 14-10964      Document: 00513092307         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 14-10964                             FILED
                                  Summary Calendar                       June 24, 2015
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS ALFONSO CASTILLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-50-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesus Alfonso Castillo appeals the within-guidelines, 240-month prison
sentence imposed following his guilty plea conviction for conspiring to
distribute methamphetamine. He contends that his sentence is substantively
unreasonable because there is no indication that the drugs he possessed were
imported or that he knew they were imported, because there was no evidence
to show that he was aware of the purity level of the methamphetamine


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10964     Document: 00513092307     Page: 2   Date Filed: 06/24/2015


                                  No. 14-10964

involved with his offense, and because he provided substantial assistance to
the Government and thus helped keep additional drugs from reaching the
community.
      Because Castillo did not raise a substantive reasonableness argument in
the district court, his contentions are reviewed for plain error only. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States
v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007). To establish plain error, Castillo
must show that the district court committed a clear or obvious error that
affected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). Even if he does so, we will correct the error only if it seriously affects
the fairness, integrity, or public reputation of the proceedings. Id.
      Castillo has not shown error, plain or otherwise, in connection with his
sentence. We presume that a within-guidelines sentence such as Castillo’s is
reasonable. See United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013). A
defendant can rebut the presumption only if he shows that the district court
ignored an important factor, afforded substantial weight to an irrelevant or
inappropriate factor, or clearly erred in weighing the sentencing factors. Id.
Castillo’s arguments do not make this showing. Rather, he has shown only a
disagreement with the propriety of the sentence imposed, which does not
suffice to show substantive unreasonableness. See United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010).        The judgment of the district court is
AFFIRMED.




                                        2